DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection under 112, first paragraph to claim 18 (now claim 1) has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Kuzub U.S. Patent No. 5,099,986.
Claim 1, Bertola teaches a rotating drum Fig. 1 for infeeding material by gravity to its interior Abstract comprising: a static shell (2) comprising an inlet (of 2) configured to enable the inlet of the material into the rotating drum to be carried out C1 L
25-30; and a rotating shell (4); and a first helical blade (1) arranged inside said rotating shell (4) and at least partially inside the static shell 2, wherein the first helical blade (1) is configured to rotate together with the rotating shell (4) C3 L5-45, but does not teach as Kuzub teaches the first helical blade comprises a first section arranged inside the static shell (16), wherein the first section is a cantilever section via 10a C9 L1-15. It would be obvious to one of ordinary skill to specify the cantilevered configuration of Kuzub into the invention of Bertola to simplify the assembly and ease of maintenance.
Claim 2, Bertola teaches the rotating shell (4) is arranged at least partially inside the static shell (2) Fig. 1.
Claim 3, Bertola teaches the rotating shell (4) is concentric to the static shell (2) Fig. 2.
Claim 8, Bertola teaches the radius of the static shell (2) with respect to the radius of the rotating shell (4) has a relationship comprised in the interval Fig. 1.
Claim 9, Bertola teaches the inlet (of 2) of the static shell (2) is arranged in the upper portion of said static shell (2) C1 L
25-30.
Claim 11, Bertola teaches the first helical blade (1) is arranged at least partially in correspondence with the inlet (of 2) of the static shell (2).
Claim 18, Bertola teaches the first helical blade (1) comprises a first section arranged inside the static shell (2), wherein the first section is a cantilever section (by intermediate supports) C4 L20-30.
Claims 4-7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Kuzub U.S. Patent No. 5,099,986 in view of Crosby U.S. Patent No. 5,052,858.
Claims 4 and 12-13, Bertola teaches helical 1 arranged externally to said rotating shell (4) but does not teach as Crosby teaches a second helical blade (26), wherein the second helical blade (526) is configured to rotate together with the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claim 5, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is arranged between the rotating shell (2) and the static shell (19) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 6 and 14, Bertola does not teach as Crosby teaches the second helical blade (26) of the rotating shell (2) is oriented inversely to the first helical blade (25) Fig. 3. It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claims 7 and 15-16, Bertola teaches both the static shell (2) and the rotating shell (4) are cylindrical.
Claim 10, Bertola does not teach as Crosby teaches the static shell (19) comprises a cover (at 4) configured to prevent the outlet 4 of material that, after falling inside the static shell (19) through the inlet (3), is infed through the first helical blade (25) to the rotating shell (2). It would be obvious to one of ordinary skill to use the helical configuration for proper transport of the material.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bertola U.S. Patent No. 5,222,591 in view of Kuzub U.S. Patent No. 5,099,986 in view of Jagan U.S. Patent Application Publication No. 2020/0359596.
Claim 17, Bertola does not teach as Jagan teaches the first helical blade is a shaft less helical blade P0031 Fig. 16. It would be obvious to one of ordinary skill to use the configuration of Jagan into the invention of Bertola for additional flexibility.
 Allowable Subject Matter
Claim 19 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS